DETAILED ACTION
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.          Claims 1 – 4 and 7 – 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1). 
With regard to Claims 1 – 2, Mruk et al disclose a hose (paragraph 0091), therefore a tube encircling a channel that is the lumen of the hose, comprising a composition comprising an elastomeric material (paragraph 0026) and polyethyleneimine (paragraph 0059) that is self sealing (self healing; paragraph 0006); the tube is therefore an innermost layer. A hose for transporting a liquid, therefore a hydraulic hose, would therefore be obtained.
With regard to Claims 3 – 4, polyethyleneimine that is either linear, or alternatively is branched, is disclosed.
With regard to Claims 7 – 8, acrylonitrile butadiene rubber is disclosed (paragraph 0026).

3.          Claims 9 – 10 rejected under 35 U.S.C. 102(b) as being anticipated by Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1) as evidenced by Wikipedia.
Mruk et al disclose a hose as discussed above. With regard to Claim 9, Mruk et al do not disclose that acrylonitrile butadiene has the claimed structure. However, Wikipedia discloses that acrylonitrile butadiene has the claimed structure (first page).
.
. 

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.       Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1).
Mruk et al disclose a hose as discussed above. Mixing is disclosed, in paragraph 0089, and extrusion is disclosed, in paragraph 0052, and  curing, in paragraph 0085. Mruk et al fail to disclose mixing the elastomeric material and polyethyleneimine to provide a mixture, extruding  the mixture and curing the extruded mixture. However, it would have been obvious for one of ordinary skill in the art to provide for mixing the elastomeric material and polyethyleneimine to provide a mixture, extruding  the mixture and curing the extruded mixture, as mixing, extrusion and curing are disclosed.

6.       Claims 5 – 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1) in view of Sui et al (ACS Applied Materials and Interfaces).

With regard to Claim 6, the claimed molecular weight is disclosed (page 9173, ‘Materials’).



7.       Claims 11 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1) in view of Bourgois et al (U.S. Patent No. 7,566,486).
Mruk et al disclose a hose as discussed above. With regard to Claims 11 – 12, Mruk et al fail to disclose an intermediate layer comprising metal braiding covering the innermost layer and an outer layer comprising a self sealing composition.
Bourgois et al teach a hose comprising an inner tube and an outer cover comprising any suitable rubber and a tubular braid comprising steel wires between the inner tube and the outer cover (column 3, lines 30 – 50) for the purpose of providing increased strength and endurance (column 1, lines 40 – 45).
It therefore would have been obvious for one of ordinary skill in the art to provide for an inner tube and an outer cover comprising any suitable rubber and a tubular braid comprising steel wires between the inner tube and the outer cover in order to obtain increased strength and endurance as taught by Bourgois et al. It therefore would have been obvious to provide for an 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782